DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. (hereinafter “Tremblay” US 2016 / 0033771) in view of Machida et al. (hereinafter “Machida” US 2012 / 0320100).

As pertaining to Claim 1, Tremblay discloses (see Fig. 1B, Fig. 2A, and Fig. 38) a wearable smart optical system (see (101) in Fig. 1B; and see Page 9, Para. [0165]) using a hologram optical element (HOE; see (204) in Fig. 2A), comprising:
a HOE image display (204) which is a wavelength-selective transparent reflector (i.e., a transreflector) manufactured in the form of a film (201) stacked on or adhered to an aspherical lens (202, 203) to record only a predetermined wavelength on the HOE (204) to be asymmetrically reflected with respect to a center of an eye (i.e., a pupil), the HOE image display (204) being disposed parallel to the eye (209) to enlarge an image represented by an incident light signal (see (206, 207, 208)) to a size corresponding to a predetermined angle of reflection such that the image is converged and displayed to be viewed with the eye (209; also see Fig. 38; see Page 9, Para. [0166]-[0167]); and
a light signal emitter (see (1101, 1102) in Fig. 11; (1101, 1102, 1404, 1405, 1406, 1407) in Fig. 14; (2002) in Fig. 20; and (3801) in Fig. 38) configured to emit a light signal (see (206) in Fig. 2A) for displaying an image on the HOE image display (204; see Page 11 through Page 12, Para. [0174]; Page 13, Para. [0179]; and Page 16, Para. [0192]; and note that any of the above light sources can be configured as the light signal emitter for emitting the light signal to display an image on (204)),
wherein the wearable smart optical system (101) is manufactured as a see-through type for obtaining an image while securing an external view (see Page 3, Para. [0024]).


However, Tremblay does not explicitly disclose the structural configuration of a reflective LCoS display embodiment in the context of the disclosed wearable smart optical system.  That is, Tremblay does not explicitly disclose a color light signal emitter configured to emit through a light pipe; a polarizing beam splitter (PBS) configured to reflect only one of a horizontal polarized signal and a vertical polarized signal, which constitute each of the color light signals, and transmit the reflected horizontal or vertical polarized signal to a reflective silicon liquid crystal display (LCoS); and the reflective LCoS configured to produce and reflect a vertical color light signal, which is to be transmitted therethrough, by polarizing, at a right angle, the horizontal polarized signal of each of the color light signals incident via the PBS or to produce and reflect a horizontal color light signal, which is to be transmitted therethrough, by polarizing the vertical polarized signal of each of the color light signals at a right angle, thereby displaying the plane image on the HOE image display.
However, in the same field of endeavor, Machida discloses (see Fig. 6 in combination with Page 17, Para. [0183]-[0184]) that it was well-known in the art before 
.


Response to Arguments

Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Tremblay and Machida, teach or Figure 2A expressly suggests this feature.  Moreover, there is nothing provided in the originally filed disclosure that would distinguish the claimed aspherical lens from the aspherical lens disclosed by Tremblay.  
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this regard, Tremblay does not explicitly disclose the structural configuration of a reflective LCoS display embodiment in the context of the disclosed wearable smart optical system.  However, Machida discloses (see Fig. 6) that it was well-known in the art before the effective filing date of the claimed invention to implement a wearable smart optical system comprising a hologram optical element (HOE; see (330, 340)), wherein a light signal emitter (111) for displaying an image on the HOE image display comprises the claimed color light signal emitter (153)… polarizing beam splitter (PBS; see (152))… and the reflective LCoS (150, 151)… (see Page 20 through Page 21, Para. [0202]-[0203] in combination with Page 19 through Page 20, Para. [0195] and Page 9, Para. [0126]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tremblay with the teachings of Machida in order to provide a wearable smart optical system that Claim 1 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/
Primary Examiner, Art Unit 2622